Name: Council Regulation (EEC) No 3398/80 of 8 December 1980 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Swiss Confederation consequent on the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: international trade;  Europe;  tariff policy;  international affairs;  trade
 Date Published: nan

 30.12.1980 EN Official Journal of the European Communities L 357/130 COUNCIL REGULATION (EEC) No 3398/80 of 8 December 1980 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Swiss Confederation consequent on the accession of the Hellenic Republic to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Additional Protocol to the Agreement between the European Economic Community and the Swiss Confederation (1) signed in Brussels on 22 July 1972, to take account of the accession of the Hellenic Republic to the Community, HAS ADOPTED THIS REGULATION: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the Swiss Confederation consequent on the accession of the Hellenic Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is annexed to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 12 of the Additional Protocol. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1980. For the Council The President C. NEY (1) OJ No L 300, 31. 12. 1972, p. 189.